Title: Memorial to the States General, 8 March 1781
From: Adams, John
To: Netherlands, States General of


The Hague 8. March 1781
A Memorial To their High Mightinesses, the States General, of the United Provinces of the Low Countries.
High and Mighty Lords
The Subscriber, a minister plenipotentiary from the United States of America, has the Honour to lay before your high mightinesses, as one of the high contracting Parties to the Marine Treaty, lately concluded, relative to the rights of neutral Vessels, a Resolution of Congress of the fifth of October last, concerning the Same Subject.
As the American Revolution, furnished the Occasion, of a Reformation in the maritime Law of nations, of So much importance to a free communication, among Mankind by Sea, the Subscriber hopes it may not be thought improper that the United States Should become Parties to it, entituled to its Benefits and Subjected to its Duties. To this End, the Subscriber, has the Honour of requesting that the Resolution of Congress, may be taken into the Consideration of your High Mightinesses, and transmitted to the Courts of Russia, Sweeden and Denmark. The Subscriber begs Leave to Subjoin that he should esteem it, one of the most fortunate Events of his Life, if this Proposition should meet with the Approbation of your High Mightinesses, and the other Powers who are Parties to the neutral Confederacy, and he, be admitted, as the Instrument of pledging the Faith of the United States, to the Observance of Regulations, which do so much honour to the present Age.

John Adams

